Citation Nr: 9913733	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  94-00 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the 10 percent evaluation initially assigned for a 
right thigh disorder, was appropriate.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to 
December 1964 and from September 1990 to January 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (RO) which granted entitlement to service 
connection for a right thigh disorder and assigned a 10 
percent disability rating.  The veteran appealed the decision 
to the Board which remanded the case to the RO in December 
1995 for further development.  After completion of the 
requested development to the extent possible and continued 
denial of the veteran's claim the RO returned the case to the 
Board for further appellate review.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected right thigh disorder is 
manifested by no more than moderate disability.


CONCLUSION OF LAW

The initial assignment of an evaluation of 10 percent for a 
right thigh disability was appropriate and the criteria for 
an evaluation in excess of 10 percent have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.45, 4.73, Diagnostic Code 5315 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the initial evaluation of his right 
thigh disability inadequately reflects the severity of his 
symptomatology.  He asserts that the evaluation should have 
been higher because radiating right thigh pain interferes 
with his mobility, his work and his enjoyment of ordinary 
life.

The Board finds initially that the veteran's claim is well 
grounded, see 38 U.S.C.A. § 5107(a) (West 1991), because a 
mere allegation that a service-connected disability has 
worsened is sufficient to establish a well-grounded claim for 
an increased rating.  See Caffrey v. Brown, 6 Vet. App. 337, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board also is satisfied that the record includes 
all evidence necessary for the equitable disposition of this 
appeal and that the veteran requires no further assistance.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1998).  The 
Board reviews the extent to which a service-connected 
disability adversely affects the veteran's ability to 
function under the conditions of ordinary daily life.  The 
Board then assigns a rating which, as far as practicable, is 
based upon the extent to which the current disability impairs 
the veteran's earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.  If two evaluations are potentially 
applicable the higher evaluation will be assigned if the 
disability appears to approximate more closely the criteria 
required for that rating.  Otherwise, the Board will assign 
the lower rating.  38 C.F.R. § 4.7.  In a claim of 
disagreement with a disability rating assigned 
contemporaneously to a grant of entitlement to service 
connection, the facts of a particular case may require 
assignment of separate disability ratings for separate time 
periods.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

A disability of the musculoskeletal system is primarily an 
inability, due to damage or infection, of a body part to move 
with normal excursion, strength, speed, coordination and 
endurance.  A rating examination must fully describe 
anatomical damage and functional loss in each of these areas.  
A functional loss may result from absence of a bone, joint, 
muscle or associated structure, or to a deformity, adhesion, 
defective innervation or other pathology, or it may be due to 
pain, provided claimed pain is supported by evidence of 
pathology and visible behavior of the claimant while 
undertaking the motion.  Weakness is as effective an 
indicator of disability as limitation of motion and a body 
part which becomes painful on use is seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  When a veteran is rated under a 
code provision (including Diagnostic Code 5315) that 
contemplates limitation of motion, the VA considers granting 
a higher rating upon a showing that the veteran has 
additional functional loss due to pain or weakness.  DeLuca 
v. Brown, 8 Vet. App. 202, 206-207 (1995).

The veteran was first granted service connection for 
residuals of a tear in the adductor of the right thigh with 
superficial nerve involvement (right thigh disorder) by an 
October 1992 rating decision that assigned a 10 percent 
disability rating under both Diagnostic Code (DC) 5315 and 
8529.  That rating has been in effect since then.

Skeletal muscles are divided for rating purposes into 23 
muscle groups in 5 anatomical regions, which include 6 muscle 
groups for the pelvic girdle and thigh (DCs 5313 through 
5318).  38 C.F.R. § 4.55(b) (1998).  For muscle group 
injuries in different anatomical regions which do not act 
upon ankylosed joints, each muscle group injury is rated 
separately and the ratings combined under the provisions of 
Sec. 4.25.  38 C.F.R. § 4.55(f).  The function of Muscle 
Group XV is to adduct and flex the hip and the knee.  The 
mesial thigh group of muscles involves the adductor longus, 
adductor brevis, adductor magnus and gracilis.  Under 
38 C.F.R. § 4.73, DC 5315, pertaining to muscle injuries 
related to hip adduction, a 30 percent disability rating is 
warranted for a severe disability; a 20 percent disability is 
warranted for a moderately severe disability; a 10 percent 
disability is warranted for a moderate disability, and; a 
slight disability is noncompensable.

The degree of muscle disability from slight to severe is 
defined by regulation.  See 38 C.F.R. § 4.56(d).  For 
example, a moderate disability is indicated by a through and 
through or deep penetrating wound of relatively short track 
by single bullet or small shell or shrapnel fragment; 
relatively small entrance and (if present) linear exit scars 
so situated as to indicate a relatively short missile track 
through muscle tissue; signs of moderate loss of deep fascia 
or muscle substance or impairment of the muscle tonus, and; 
definite weakness or fatigue in comparative tests.  A 
moderately severe disability is indicated by objective 
findings of entrance and (if present) exit scars indicating a 
missile track through one or more muscle groups, with loss of 
deep fascia or muscle substance; normal firm resistance of 
muscles compared with the sound side, and; positive evidence 
of impairment of strength and endurance compared with the 
sound side.  Objective findings which support a severe 
disability rating include ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track; loss of deep fascia or muscle substance, or soft 
flabby muscles in wound area, and; abnormally swollen or 
hardened muscles in contraction.  Id.

The veteran's service medical records (SMRs) disclose that in 
October 1990 the veteran's right thigh was injured in a 
sports-related accident in service.  The SMRs further show 
that the veteran reported continuing right leg pain and upon 
an October 1991 examination he was diagnosed with a probable 
adductor tear of the right thigh with injury to a superficial 
sensory nerve of the anterior thigh.  However the main 
problem was described as musculoskeletal.  The examiner noted 
the veteran's report of pain in the right knee and hip and 
numbness over the anterior aspect of the right thigh.  The 
veteran also reported that these symptoms were worse when he 
sat for long periods.  The veteran also reported that he 
continued to run five miles each day.  Objective findings 
included normal magnetic resonance imaging (MRI) and 
electromyograph (EMG) examinations of the right hip; slightly 
prolonged distal latency of the right tibial nerve with 
preserved distal amplitudes; normal right leg reflexes; 
intact right leg sensation; normal gait; normal right leg 
bulk and strength but contraction of the adductor muscle 
group of the right thigh.

Another physician who examined the veteran in October 1991 
noted objective findings including the following:  palpation 
of the area adjacent to the right medial inquinal ligament 
disclosed a 3cm by 2cm smooth mass; 5/5 hip extension, 
abduction, 4/5 hip flexion with pain and 4/5 hip adduction 
with pain, and; intact knee and ankle deep tendon reflexes.  
The examining physician noted that the right thigh appeared 
normal and found the veteran physically qualified for return 
to continued active duty.

Following his period of active service the veteran underwent 
several private and VA examinations.  While participating in 
an exercise test during a February 1992 private examination 
pertaining to an unrelated heart disorder, the veteran had to 
stop the test because of right leg pain.  A VA physician who 
examined the veteran in March 1992 observed that the veteran 
demonstrated normal carriage and posture but also that he 
walked with a limp after sitting down for awhile.  The 
examiner also noted objective evidence of pain upon leg 
raising and numbness at the anterior aspect of the thigh.

The veteran underwent several neurological and muscular VA 
examinations in 1997.  A November 1997 examination of the 
peripheral nerves disclosed that the veteran was 
neurologically normal, although he continued to experience 
groin and right foot pain.  Similarly, a VA EMG report in 
December 1997 disclosed no evidence of active or chronic 
denervation in the right thigh muscles.  The physician who 
examined the veteran's right thigh muscles in November 1997 
noted objective evidence of pain upon testing the hip joint 
range of motion  --  flexion, external rotation and 
especially internal hip rotation interfered with the 
veteran's stair and ladder climbing.  The range of motion of 
the veteran's right hip was measured as follows: 100 degrees 
flexion, 40 degrees external rotation and 20 degrees internal 
rotation.  Other objective findings included: minimal 
tenderness around the right sacroiliac joint; no tenderness 
in the paraspinal muscles or around the lumbosacral spinous 
processes; no evidence of inguinal herniation; an intact 
right femoral pulse; no difficulty with heel, toe and tandem 
walking; the strength of the bilateral hip flexors, hip 
adductors and abductors, knee flexors and extensors, and 
dorsi and plantar flexors was all 5/5; sensation to light 
touch and pinprick in the right anterior thigh and in the L3-
S1 dermatomes was intact, and bilateral knee and ankle 
reflexes were 2+.  The examiner diagnosed the veteran with 
chronic right adductor muscle strain.

In his December 1993 testimony before the Board and in a 
December 1998 written statement, the veteran described how 
the pain associated with his right thigh injury affected his 
daily life.  He stated that the weakness in his right leg 
rendered him an unsafe driver because of his inability to 
move his foot quickly.  He also described how pain radiating 
to his groin made it impossible for him to sit for long 
periods, either to drive his car or to accomplish his work as 
a computer software technician, and that the pain interfered 
severely with his sex life.  The veteran acknowledged that he 
continued to walk and jog and stay otherwise physically 
active, but that the activity was no longer at the 
competitive level he had enjoyed prior to his right thigh 
injury.

In the Board's judgment a review of the totality of the 
medical evidence describing the veteran's symptomatology does 
not indicate that since its incurrance the veteran's right 
thigh disorder has been more disabling than contemplated by 
the currently assigned 10 percent evaluation.  This 
evaluation is consistent with a moderate level of muscular 
disability.  The claims file includes no evidence of the 
symptomatology or other manifestations for a finding of a 
moderately severe muscle injury characteristically associated 
with a through and through or deep penetrating wound by a 
small high velocity missile or large low velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts with intermuscular scarring; prolonged hospital 
treatment; inability to keep up with work requirements; scars 
indicating the track of a missile through one or more muscle 
groups including loss of fascia, muscle substance or normal 
firm resistance of muscles compared with the sound side, and; 
positive evidence of impairment.  See 38 C.F.R. § 4.56(d)(3).

The Board also has considered whether a higher rating is 
warranted under other provisions or DC's.  For example, a 
rating higher than 10 percent under DCs 5251 through 5253 
pertaining to thigh impairment is inappropriate because the 
November 1997 VA muscular examination measuring the range of 
motion of the veteran's right thigh and hip discloses 
insufficient limitation of motion to warrant a higher rating.  
In addition, DCs 8520 through 8540 pertaining to sciatic 
nerve disability are inapplicable because neurological 
impairment has not been confirmed in association with the 
veteran's disability.  Similarly, DCs 5258 through 5262 
pertaining to knee and leg impairment are inapplicable 
because the veteran is not diagnosed with an impairment of 
leg cartilage or the tibia or fibula, or a limitation of 
right leg flexion or extension sufficient to warrant a higher 
than 10 percent rating.  

The Board notes that a separate evaluation for pain is not 
applicable because the veteran's pain has been considered in 
the assignment of the current 10 percent evaluation.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59 (1997); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  Furthermore, review of the totality 
of findings of the veteran's latest examinations discloses no 
evidence of functional loss due to pain in excess of that 
already contemplated by the code.  Therefore, consideration 
of pain as evidence of additional functional loss does not 
support assignment of a higher evaluation.

In reaching its decision the Board has carefully considered 
the history of the veteran's right thigh disorder and, as 
discussed, the possible application of other provisions of 38 
C.F.R., Parts 3 and 4, including an extra-schedular 
evaluation.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592-3 (1991).  As to an extra-schedular rating, the record 
does not show the veteran's disability to be so exceptional 
or unusual, with factors such as marked interference with 
employment or repeated hospitalization, as to render 
application of the regular schedular standards impractical.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  



ORDER

The veteran's appeal is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals


 

